Batchelder, J., with whom King, C.J.,
joins, concurring in part and dissenting in part: I would deny the petition. In my view each of the components of the tort reform package relates “directly to the administration of justice,” N.H.B.A. Const. art. I, and hence is within the scope of permissible Association activity before the General Court. For better or worse, if the General Court enacts these proposals, the administration of justice in New Hampshire will have been significantly altered. The subject of the tort reform package is law itself, and lawyers are uniquely qualified to advise the legislature about it.
The court’s opinion curtails the scope of the Association’s legislative activities to an extent never contemplated by the founders of our integrated bar. When Justice Duncan wrote this court’s decision ordering permanent unification, the court envisioned a vigorous program of legislative activity by the Association. Suggested guidelines regarding such activity were made a part of the record in the unification proceedings. Upton, Suggested Policies and Guidelines for Legislative Activities, In re Unified New Hampshire Bar, 112 N.H. 204, 291 A.2d 600 (1972). At the time the bar was unified, the Association frequently advised the General Court on a wide range of proposed legislation. During the 1971 legislative session it took a position on a bill to abolish dower and curtesy. Report of the Board of Governors app. A at 2, In re Unified New Hampshire Bar supra. In 1972, the year of permanent unification, the Association presented to a House committee its views on a no-fault automobile insurance proposal. Lawyers Oppose Durkins No-Fault Proposal, Manchester Union Leader, May 4, 1972, at 3, col. 1. The following year the Association took positions on proposed legislation (1) permitting warrantless misdemeanor arrests following certain traffic accidents; (2) extending liability to motor vehicle owners for acts of drivers passing stopped school buses; (3) granting citizens standing to sue in environmental protection actions; and (4) codifying the Uniform Partnership Act. See N.H.B. News, March 1973, at 2; id., April 1973, at 1; id., May 1973, at 1.
In sum, neither the bar nor the court has ever regarded legislative *44activity on matters comparable to the “tort reform” issue as incompatible with the Association’s constitution or the integrated bar concept. See Lathrop v. Donohue, 367 U.S. 820, 843 (1961) (State may constitutionally require membership in bar association even though association engages in legislative activity). Nothing in the present petition justifies today’s abrupt departure from this approach.
I also would hold that the Association has not violated the petitioner’s rights under the State or Federal Constitution. The petitioner contends that in Lathrop the Supreme Court held that only the elevation of “the educational and ethical standards of the Bar” is a “legitimate end” of bar association activity. Lathrop, 367 U.S. at 843. Because the Association’s legislative efforts in the present case do not relate to this end, he reasons, they are proscribed by the first amendment.
The petitioner’s reliance on Lathrop is misplaced, however. The source of his interpretation of that case is an inference drawn from two sentences contained in a plurality opinion that expressly fails to reach the constitutional issue with which we are presented. Lathrop’s only unequivocal holding is that a State may compel a lawyer to pay dues to a bar association engaging in legislative active ity without impinging upon protected rights of association. Lathrop does not contain a definitive pronouncement as to which bar association activities are, and which are not, legitimate ends of State policy for purposes of freedom of speech analysis.
I read Abood v. Detroit Board of Education, 431 U.S. 209 (1977), and Ellis v. Railway Clerks, 466 U.S. 435 (1984), as mandating a balancing test in negative first amendment cases such as this. “The more serious the infringement of individual interests, the more vital the asserted advancement of government interests must be to outweigh the infringement and vice versa.” Gaebler, First Amendment Protection Against Government Compelled Expression and Association, 23 B.C.L. Rev. 995, 1016 (1982). The petitioner has neither identified the specific nature of his disagreement with the Association’s presentation to the legislature, see Lathrop, 367 U.S. at 845-46, nor .demonstrated a significant impingement upon his right freely to express his own views. See id. at 848-61 (Harlan, J., concurring); Falk v. State Bar of Michigan, 418 Mich. 270, 292-99, 342 N.W.2d 504, 511-14 (1983) (Boyle, J., concurring), cert. denied, 105 S. Ct. 315 (1984). See generally Cantor, Forced Payments to Service Institutions and Constitutional Interests in Ideological Non-Association, 36 Rutgers L. Rev. 3 (1983). “The dissenter is not being made to contribute to the furtherance of views he opposes but is rather being made to contribute funds to a group expenditure *45about which he will have something to say.” Lathrop, 367 U.S. at 856 (Harlan, J., concurring).
On the other hand, there is a significant State interest in obtaining the composite judgment of the members of the bar on legislative proposals directly affecting the administration of justice and the practice of law. Lathrop, 367 U.S. at 863 (Harlan, J., concurring); Gibson v. Florida Bar, 1 ABA Law. Man. Prof. Conduct (BNA) 954, 955 (N.D. Fla. Aug. 12, 1985). In serving as an advisor to the General Court, the Association furthers a vital public interest and fulfills one of its essential functions. Improving the administration of justice has been a raison d’etre of the Association since its inception. See, e.g., Laws 1873, 115:1 (bar association incorporated “for the purpose of . . . increasing its usefulness in promoting the due administration of justice”); 1 Proceedings of the Bar Association of the State of New Hampshire 705-18 (1900-03) (1902 report of committee to recommend amendments to the statute law); Upton, Centennial History of the New Hampshire Bar Association, 15 N.H.B.J. 35, 88 (1973) (Association’s role in enactment of Uniform Commercial Code in New Hampshire). We recognized the importance of this role of the Association when the bar was unified nearly twenty years ago. In re Unification of the New Hampshire Bar, 109 N.H. 260, 265-66, 248 A.2d 709, 713 (1968).
Many legislative proposals affecting the administration of justice, including those at issue here, include both substantive and procedural aspects. Today’s decision deprives New Hampshire lawyers of an important opportunity to express their collective judgment about these proposals, and the General Court of the potential benefit of this judgment. Neither the architects of our unified bar, nor the court that sanctioned it, intended this result. Nothing in the first amendment compels it. I concur in the holding of the court to the extent that it permits the Association to address some elements of the tort reform package before the General Court. I dissent from the holding to the extent that it prohibits the Association from addressing the remaining elements of the package.